DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or canceled from the claim(s):
thermal relief valves (claim 1, ¶ 2)
visualizing tank alarm information with planned movement entries (claim 1, ¶ 3)
tanks (claim 1, ¶ 4)
tank monitoring system (claim 2)
transmix tank (claim 2)
check valve (claim 2)
lock out/tag out isolation of equipment (claim 4)
tank level monitoring system (claim 5, lines 1-2)
periodic inventory reconciliation system (claim 5, line 2)
floating roof (claim 5, line 3)
legs (claim 5, line 4)
truck loading (claim 5, p. 13, lines 5)
inventory reconciliation curve (claim 5, second to last line)
No new matter should be entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites a list of “unexpected benefits” of 2-7 depend from “the method” of claim 1 however, claim 1 does not set forth any method steps. Additionally, claim 7 recites “a terminal operator monitors and alarms tanks” which is a mental step performed by an operator. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant’s specification does not describe an inventory monitoring system for movement and storage of product (Published Application, ¶ [0003]) in such a way as to enable one skilled in the art to make and/or use the invention. Claim 1 recites the “unexpected benefits” (preamble) of a system but Applicant’s specification does not describe what the system is or how it works as to enable one skilled in the art to make and/or use the system. Additionally, claim 1 recites “the identification of failing thermal relief valves” (¶ 2) but Applicant’s disclosure appears to merely describe the benefits of valves being “tested twice annually” but does not describe how failing valves are identified (¶ [0043]). Further, claim 1 recites “visualizing tank alarm information with planned movement entries to provide data that detects when a product is misdirected through a failed thermal relief valve” (claim 1, ¶ 3) but the Specification does not describe what the tank alarm information is and how those are combined with planned movement entries to detect when a product is misdirected (¶ [0043]). Similarly, the subject matter of claims 2-7 are not described in the specification to enable one skilled in the art to make and/or use the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 
Applicant does not claim a product and/or process but merely appears to recite a list of “unexpected benefits” of improvements to “inventory reconciliation and tank level monitoring” (preamble).
It is unclear if the function of “visualizing tank alarm information with planned movement entries” (¶ 3) is performed by a computer, or other component, or is merely a mental step performed by an operator.
It is unclear how data “detects” (¶ 3, line 2) when product is misdirected. For example, a controller or computer may use data to make a determination or a sensor may detect a particular state, but it is not understood how data, itself, performs a function of detection.
Claim 2 is indefinite for the following reasons:
The claim refers to the method of claim 1, but no method is set forth in claim 1.
“the tank monitoring system” (line 1) lacks antecedent basis in the claims. 
It is unclear how a tank monitoring system that “indicates a slow continuous loss of product” (line 2) indicates “that a check valve for a transmix tank has failed” (line 3).  
Claim 3 is indefinite because “the level of the transmix tank” (line 1) lacks antecedent basis in the claims. 
Claim 4 is indefinite for the following reasons:
The claim refers to the method of claim 1, but no method is set forth in claim 1
“the tank level monitoring data” (line 2) lacks antecedent basis in the claims.
“the locked out/tagged out tank” (line 3) lacks antecedent basis in the claims.
It is unclear if a “locked out/tagged out tank” (line 3) refers to an actual tank or the process of identifying a particular tank.
Claim 5 is indefinite for the following reasons:
The claim refers to the method of claim 1, but no method is set forth in claim 1.
The following terms lack antecedent basis in the claims:
“the tank level monitoring system” (lines 1-2) 
“the periodic inventory reconciliation system” (line 2)
“the first alarm” (p. 13, line 2)
“the tank level” (p. 13, line 4) 
“the recorded levels” (p. 13, line 6) 
“the truck loading” (p. 13, line 6) 
“the inventory reconciliation data” (p. 13, line 7) 
“the amount of product recorded” (p. 13, lines 7-8) 
“the amount of product being ordered” (p. 13, line 8) 
“the product level” (third from last line)
“the inventory reconciliation curve” (second to last line)
It is unclear how “a roof landing on the bottom of the tank” triggers “a pattern of alarms” (p. 13, lines 1-2) and simultaneously, the first alarm sounds “as the lank level and volume continues to increase after loading 
It is unclear how “the alarms indicate that the product level in the tank, combined with the shape of the inventory reconciliation curve, indicates that product is draining from around the internal floating roof of the tank” (p. 13, last three lines).
Claim 6 is indefinite for the following reasons:
The claim refers to the method of claim 1, but no method is set forth in claim 1.
It is unclear what “data and results from periodic inventory reconciliation” (lines 2-3) are and how such data and results are used to compare “rack loading and ordering data” (lines 1-2).
Claim 7 is indefinite for the following reasons:
The claim refers to the method of claim 1, but no method is set forth in claim 1.
The function of “alarms tanks” (line 2) is unclear. For example, it is not known whether the function refers to an operator setting conditions of alarm, an operator turning on an alarm, or an operator responding to an alarm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer et al. (US 7,036,767 B2).
Regarding claim 1, Archer et al., herein Archer, discloses automation and improvements to inventory reconciliation and tank level monitoring at tank farms (method and system for reporting and diagnosing components of a bulk fuel distribution facility; Title), terminals and refineries have provided unexpected benefits for the identification of maintenance needs and policy violations that were previously unable to be identified, such benefits include: the identification of failing thermal relief valves that are unable to be tested due to location and product placement (fuel distribution facility controller 126 monitors tank hardware and software 114 such as tank gauges, flow meters, pumps, and valves which would include identifying failures therein; c. 5, l. 56 - c. 6, l. 5); visualizing tank alarm information with planned movement entries (fuel product movements) to provide data that detects when product is misdirected through a failed thermal relief valve (fuel distribution facility controller 126 displays and tracks all fuel product movements, totals, and discrepancies which includes when a product is misdirected 
Regarding claims 2-4, Archer discloses wherein the tank monitoring system (figs. 1A-1C) indicates a slow continuous loss of product from a tank (106) over an extended period, indicating that a check valve for a transmix tank has failed (tank hardware and software 114 includes tank level instruments, tank gauges, and inventory management of tanks 106 which would indicate a loss of product at any rate from tank 106, such loss may indicate that a valve has failed; c. 6, ll. 56-61); the failure of a check valve for a transmix tank (106) allows product to flow to the oil waters separator from the transmix tank; such flow is a reversal of a normal check valve operation wherein the check valve only allows water to flow from the oil water separator to the transmix tank (failure of a check valve would allow product to flow to the oil waters separator from tank 106 which would be a reversal of normal operation); wherein the level of the transmix tank (106) is continuously monitored to view increasing and decreasing changing levels that are improperly occurring over time (c. 6, ll. 56-61); applied to the application of lock out/tag out isolation of equipment; wherein the tank level monitoring data from tanks (106) surrounding the locked out/tagged out tank identifies tanks that may have an open pathway to receive and transfer product to the equipment being locked out/tagged out (fuel distribution facility controller 126 displays and tracks all fuel product movements, totals, and 
Regarding claims 6 and 7, Archer discloses wherein rack loading (at load rack 124) and ordering data at tank farms are compared, using data and results from periodic inventory reconciliation; such comparisons provide indications that an improper tank is being loaded to a specific truck (134); wherein such comparisons between what was ordered at the rack and what is being delivered and what tank it is coming from will prevent inventory discrepancies, floating roof landings, and environmental regulation violations (lock rack 124 coupled to carrier/operator station 132 allows an operator of a specific truck carrier 134 to order fuel product and fuel distribution facility controller 126 tracks all fuel product movements, totals, discrepancies, charges, and receipts and must compare an ordering data with load rack data; c. 6, ll. 11-15 and c. 10, ll. 14-25); wherein a terminal operator monitors and alarms tanks (106) that are in receipt mode to ensure that product continues to flow into the tank at an expected rate; if the rate drops or seizes, an alarm is programmed to notify the operators that the pipeline is shutdown (an alarm is programmed to send an email message to operators upon detection of a problem of any of the system components of bulk fuel distribution facility 100; c. 12, ll. 51-55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 7,035,767 B2) in view of Hagg (US 9,377,340 B2).
Regarding claim 5, Archer discloses the system and method set forth above, and further, a second alarm in the inventory reconciliation data is triggered by a discrepancy between the amount of product recorded as being loaded and the amount of product being ordered (as fuel distribution facility controller 126 tracks all fuel product movements, totals, discrepancies, charges, and receipts and must compare an ordering data with load rack data, and would alarm or alert an operator; c. 6, ll. 11-15 and c. 12, ll. 51-55).
Although Archer is silent on a tanks having a floating roof, it is well known in the art of fuel storage and distribution systems to have a tank with a floating roof.
Hagg teaches a system for monitoring a floating roof (5) of a tank (1), wherein data received from a tank level monitoring system (fig. 1) is used to identify floating roof landings at tank farms (radar level gauges 8 and control system 16 identifies any abnormal level of floating roof 5 including when floating roof 5 is too low; c. 9, l. 60 – c. 10, l. 11); wherein the floating roofs have legs (11; fig. 2) that are shorter during operational phases and can be extended for maintenance phases; such a roof landing on the bottom of the tank (1) triggering a pattern of alarms (c. 10, ll. 8-11); the first alarm occurring at tank level monitoring; the first alarm in tank level monitoring will sound as the tank level and volume continues to increase after loading completes, settling out at a level higher than the recorded levels at the end of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Archer with the floating roof monitoring of Hagg to monitor any malfunctions in a floating roof used to prevent leakage of vapors and gases from a tank (Hagg, c. 1, ll. 20-23 and ll. 36-41). In modifying the apparatus of Archer with that of Hagg, both the alarms of Archer and Hagg would indicate that the product level in the tank, combined with the shape of the inventory reconciliation curve, indicates that product is draining from around the internal floating roof of the tank.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852